PER CURIAM.
Application granted on the condition that the respondents, within three days, give the appellant a consent that the appeal to the court of appeals may be withdrawn without costs, if the appellant so elect, and that the respondents pay to the appellant the taxable costs accrued on appeal, and all disbursements incurred by the latter, including the expense of any printing that has been had, and also the sum of $10 costs of this application; and, in case the appellant elects to continue the appeal, then the respondents must give the appellant a consent that the cause may be set down for argument at such time as the appellant elects; and, in case of failure of the respondents to comply with any and all of the conditions aforesaid, then the motion to resettle the order is denied, with $10 costs.